Citation Nr: 1827717	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  08-12 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  In August 2012, this matter was remanded to schedule a hearing before the Board.  In March 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the Veteran's record.  In May 2013, the case was remanded for additional development.  

A January 2015 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC), resulting in a February 2016 Memorandum Decision (Decision) that vacated and remanded the matter for further development consistent with the Decision.  In January 2017, the case was remanded for additional development.  

[In March 2018, the Veteran was informed that the VLJ who conducted the March 2013 hearing is no longer employed by the Board, and was offered the opportunity for another hearing before the VLJ who would decide his case.  In April 2018 correspondence, the Veteran's attorney indicated that the Veteran did not desire another hearing.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.

The Board most recently remanded this matter for an advisory medical opinion to determine whether subthreshold PTSD (diagnosed in a September 2016 private medical opinion) constitutes a psychiatric disability pursuant to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) criteria.  On July 2017 VA examination, unspecified anxiety disorder was diagnosed; PTSD was not diagnosed as the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The examiner stated that "Subthreshold PTSD does not constitute a psychiatric disability as the symptoms fall below clinical significance."  Later that month, the Veteran's attorney submitted argument in which she stated that "sub-threshold PTSD is clearly identified in DSM-5 as a psychiatric disability."  In support of her argument, she submitted two medical articles.  Notably, the articles explicitly state that subthreshold PTSD is "not a formal diagnosis" and that "The DSM-5 does not specify formal diagnostic criteria for partial PTSD."  However, one of the articles, A Guide to the Literature on Partial PTSD, from the National Center for PTSD, reports that partial PTSD "can be diagnosed as an 'Other Specified Trauma-and Stressor-Related Disorder.'"  As this evidence appears to support the Veteran's claim (to the extent that he may have a psychiatric disability that does not satisfy the DSM-5 criteria for a diagnosis of PTSD but may satisfy the criteria for an Other Specified Trauma and Stressor-Related Disorder), and was not considered by the July 2017 VA examiner, a remand for an addendum medical opinion that encompasses consideration of the submitted literature is necessary.      

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the July 2017 VA examiner for further review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate psychologist or psychiatrist for review and the opinion sought.  If further examination is necessary, such should be arranged.]   The examiner must review the Veteran's entire record (to include the two articles from the Veteran's representative received in late-July 2016) and respond to the following:
Does the Veteran have a diagnosis of Other Specified Trauma-and Stressor-Related Disorder in accordance with DSM-5?  

-   If Yes, please identify the likely etiology for such disorder.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that it is related to trauma/a stressor event during the Veteran's active military service?  If it is not, please identify the etiology (trauma/stressor) considered to be more likely.

-   If No, please explain identify the evidence weighing against such a diagnosis, and reconcile the conclusion with the August 2016 diagnosis of subthreshold PTSD in a private evaluation report by Dr. C.L.R.

The examiner must explain the rationale for all opinions, to include comment on the articles the Veteran has submitted.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

